 

Exhibit 10.4

THIRD AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Third Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) dated as of September 22, 2006, is by and among MIDWEST GRAIN
PROCESSORS, LLC, a Delaware limited liability company (the “Borrower”), the
financial institutions listed on the signature pages hereof and each other
financial institution that may hereafter become a party to the Loan Agreement in
accordance with the provisions of the Loan Agreement (collectively, the
“Lenders” and individually a “Lender”) and COBANK, ACB, a federally chartered
banking organization (“CoBank”), in its capacity as Agent for the Lenders and
for the Issuer ( in such capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005, as amended by a First
Amendment dated as of February 28, 2006 and a Second Amendment dated as of
March 31, 2006 (as the same may be amended, modified, supplemented, renewed or
restated from time to time, the “Loan Agreement”).

The Borrower has requested that the Lenders and the Agent make certain
amendments to the Loan Agreement and the Lenders and the Agent are willing to
grant the Borrower’s requests subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.        Defined Terms.  Capitalized terms used in this Amendment which are
defined in the Loan Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Loan Agreement
is amended by adding or amending, as the case may be, the following definitions:

“‘Issuer’ shall mean any party that issues a Letter or a Revolving Term LC under
this Agreement.

“‘Liabilities’ shall mean any and all liabilities, obligations and indebtedness
of Borrower to any Lender or Issuer of any and every kind and nature, at any
time owing, arising, due or payable and howsoever evidenced, created, incurred,
acquired or owing, whether joint, several, joint and several, primary,
secondary, direct, contingent, fixed or otherwise (including without limitation
LC Obligations, Revolving Term LC Obligations, Bank Products Obligations, fees,
charges and obligations of performance) and whether arising or existing under
this Agreement or any of the Financing Agreements or by operation of law.



--------------------------------------------------------------------------------

 

“‘Management Services Agreement’ means that certain Management Agreement by and
between the Borrower and Global Ethanol, Inc. made effective as of the date of
purchase of assets of Coltivare, LLC by Global Ethanol, Inc.

“‘Pro Rata Percentage’ shall mean with respect to any Lender, a fraction
(expressed as a percentage), the numerator of which shall be the sum of such
Lender’s Line of Credit Loan Commitment, Term Loan Commitment and Revolving Term
Loan Commitment, respectively, and the denominator of which shall be the
aggregate amount of all the Line of Credit Loan Commitments, Term Loan
Commitments and Revolving Term Loan Commitments of the Lenders, respectively, as
adjusted from time to time in accordance with Section 10.23, which percentages
shall, in each case, be applicable even in the event that the commitments of the
Lenders to make Advances have been suspended or terminated in accordance with
the terms of this Agreement; provided, however, that from and after the
occurrence and during the continuance of a Matured Default, the Pro Rata
Percentage of a Lender shall be adjusted as follows: (a) in respect of a
Lender’s right to share in payments and recoveries in respect of the liquidation
of Term Loan Collateral, a fraction (expressed as a percentage), the numerator
of which shall be the principal amount of all Loans and Revolving Term LC
Obligations due and owing to such Lender under its Term Loan Commitment and its
Revolving Term Loan Commitment, in the aggregate, and the denominator of which
shall be the aggregate principal amount of all Loans and Revolving Term LC
Obligations due and owing to all Lenders under their Term Loan Commitments and
Revolving Term Loan Commitments, in the aggregate; and (b) in respect of a
Lender’s right to share in payments and recoveries in respect of the liquidation
of Line of Credit Collateral, a fraction (expressed as a percentage), the
numerator of which shall be the principal amount of all Loans and LC Obligations
due and owing to such Lender under its Line of Credit Commitment and the
denominator of which shall be the aggregate principal amount of all Loans and LC
Obligations due and owing to all Lenders under their Line of Credit Commitments,
in the aggregate.

“‘Revolving Term LC’ shall mean the standby letter of credit issued for the
account of the Borrower pursuant to Section 2.1.4.1.

‘“Revolving Term LC Obligations’ shall mean, at any time, an amount equal to the
sum of (a) the undrawn and unexpired amount of the Revolving Term LC and (b) the
amount drawn under the Revolving Term LC for which the Revolving Term Issuer has
not been reimbursed.”

2.        Amendment to Section 2.1.4 of the Loan Agreement.  Section 2.1.4 of
the Loan Agreement is hereby amended in its entirety to read as follows:

“2.1.4  Revolving Term Loan.  Each Lender with a Revolving Term Loan Commitment
severally agrees to make advances (“Revolving Term Loan Advances”) to Borrower
from time to time on any one or more Business Days from and after the date of
this Agreement (through the Agent as set forth in Section 2.1.6),

 

-2-



--------------------------------------------------------------------------------

upon Borrower’s written (including facsimile) notice given by Borrower to Agent
not later than 11:00 a.m. (local time of Agent) on the first (1st) Business Day
prior to the date of any proposed Base Rate Loan, up to an aggregate principal
amount not exceeding each such Lender’s Pro Rata percentage of the Adjusted
Revolving Term Loan Commitment Amount on such Business Day, less the sum of
(a) all outstanding Revolving Term Loan Advances, through and including the Term
Loan Maturity Date and (b) the aggregate amount of the Revolving Term LC
Obligations (the “Revolving Term Loans”). The Revolving Term Loan Advances shall
be made subject to and in accordance with the Construction Lending Protocol for
the Michigan Project (Exhibit 1D) and subject to the other terms and conditions
of this Agreement. The Revolving Term Loans shall be evidenced by and repayable
in accordance with the terms of Borrower’s promissory notes to each of the
Lenders (“Revolving Term Notes”), the form of which is attached as Exhibit 2C.
Within the above limits, Borrower may obtain Revolving Term Loan Advances,
prepay Revolving Term Loan Advances in accordance with the terms hereof and
reborrow Revolving Term Loan Advances in accordance with the applicable terms
and conditions of this Agreement.”

3.        Addition of New Section 2.1.4.1.  A new Section 2.1.4.1 of the Loan
Agreement as described herein is hereby added to the Loan Agreement:

“2.1.4.1 Letter of Credit Under Revolving Term Loan Facility.

(a)        The Agent further agrees to issue or cause to be issued by a Lender,
a standby letter of credit in the amount of $968,483 for the benefit of the
Michigan Department of Transportation for Borrower’s account (the ‘Revolving
Term LC’) (the Agent or such Lender thereby becoming an Issuer). In order to
effect the issuance of the Revolving Term LC, Borrower shall deliver to the
Agent a letter of credit application not later than 11:00 a.m. (local time of
Agent), five (5) Business Days prior to the proposed date of issuance of the
Revolving Term LC. The application shall be duly executed by a responsible
officer of Borrower, shall be irrevocable and shall (i) specify the day on which
the Revolving Term LC is to be issued (which shall be a Business Day), and
(ii) be accompanied by a certificate executed by a responsible officer setting
forth calculations evidencing availability for the Revolving Term LC and stating
that all conditions precedent to such issuance have been satisfied. The Agent
shall provide Borrower and each Lender with a copy of the Revolving Term LC that
has been issued. The Revolving Term LC shall (i) provide for the payment of
drafts presented for honor thereunder by the beneficiary in accordance with the
terms thereof, when such drafts are accompanied by the documents described in
the Revolving Term LC, if any, and (ii) to the extent not inconsistent with the
express terms hereof or the applicable Application, be subject, as applicable,
to the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 or the International
Standby Practices (ISP 98 – International Chamber of Commerce Publication Number
590) (in each case,

 

-3-



--------------------------------------------------------------------------------

together with any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuer, the ‘UCP’ and
the ‘ISP98’, respectively), and shall, as to matters not governed by the UCP or
the ISP98, be governed by, and construed and interpreted in accordance with, the
laws of the State in which the Issuer resides.

(b)        Upon the issuance date of the Revolving Term LC, the Agent shall be
deemed, without further action by any party hereto, to have sold to each other
Lender with a Revolving Term Loan Commitment, and each other such Lender shall
be deemed, without further action by any party hereto, to have purchased from
the Agent, a participation, to the extent of such Lender’s Pro Rata Percentage,
in the Revolving Term LC, the obligations thereunder and in the reimbursement
obligations of Borrower due in respect of drawings made under the Revolving Term
LC. If requested by the Agent, the other Lenders with a Revolving Term Loan
Commitment will execute any other documents reasonably requested by the Agent to
evidence the purchase of such participation.

(c)        If Issuer has received documents purporting to draw under the
Revolving Term LC that Issuer believes conform to the requirements of the
Revolving Term LC, or if Issuer has decided that it will comply with Borrower’s
written or oral request of authorization to pay a drawing on the Revolving Term
LC that Issuer does not believe conforms to the requirements of the Revolving
Term LC, Issuer or the Agent will notify Borrower of that fact. An amount equal
to the amount of such drawing shall be paid by a Revolving Term Loan Advance
initiated by the Agent on the date such drawing is made. The obligation of
Borrower to repay the Agent for any Revolving Term Loan Advance made to fund
such reimbursement, shall be absolute, unconditional and irrevocable, shall
continue for so long as ay Revolving Term LC obligation is outstanding
notwithstanding any termination of this Agreement, and shall be paid strictly in
accordance with the terms of this Agreement, notwithstanding any of the
following:

(i)        Any lack of validity or enforceability of the Revolving Term LC or
the Revolving Term LC Obligation;

(ii)        The existence of any claim, setoff, defense or other right which
Borrower may have or claim at any time against any beneficiary, transferee or
holder of the Revolving Term LC (or any Person for whom any such beneficiary,
transferee or holder may be acting), Issuer or any other Person, whether in
connection with the Revolving Term LC, this Agreement, the transactions
contemplated hereby, or any unrelated transaction; or

 

-4-



--------------------------------------------------------------------------------

 

(iii)        Any statement or any other document presented under the Revolving
Term LC proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatever so
long as such statement or document appearing to comply with the terms of the
Revolving Term LC.

(d)        None of Issuer, the Lenders or any of the officers, directors or
employees of any of them shall be liable or responsible for, and the obligations
of Borrower to Issuer and the Lenders shall not be impaired by:

(i)        The use that may be made of the Revolving Term LC or for any acts or
omissions of any beneficiary, transferee or holder thereof in connection
therewith;

(ii)        The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents or endorsements should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged
so long as such statement or document appeared to comply with the terms of the
Revolving Term LC;

(iii)        The acceptance by Issuer of documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary; or

(iv)        Any other action of Issuer in making or failing to make payment
under the Revolving Term LC if in good faith and in conformity with applicable
U.S. or foreign laws, regulations or customs.

(e)        Notwithstanding the foregoing, Borrower shall have a claim against
Issuer and the Agent, and Issuer and/or the Agent shall be liable to Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential, damages suffered by Borrower which Borrower proves were caused by
Issuer’s or the Agent’s willful misconduct or gross negligence in determining
whether documents presented under the Revolving Term LC comply with the terms
thereof.

(f)        If the Revolving Term LC is issued and outstanding on the Maturity
Date, Borrower shall deposit with the Agent, for the ratable benefit of the
Lenders and the Issuer, cash collateral in an amount equal to the Revolving Term
LC Obligations relating to the Revolving Term LC.”

4.        Amendment to Section 2.5(d) of the Loan Agreement.  Section 2.5(d) of
the Loan Agreement is hereby amended in its entirety to read as follows:

 

-5-



--------------------------------------------------------------------------------

 

“(d)  Non-Use Fee with respect to the Revolving Term Loans.  Borrower agrees to
pay to the Agent for distribution to the Lenders with Revolving Term Loan
Commitments (based on their respective Pro Rata Percentages of the Revolving
Term Loan Commitments) a monthly non-use fee from the date on which the Borrower
requests the initial Revolving Term Loan Advance through the Maturity Date,
calculated using the applicable rate per annum provided in the Pricing Matrix
attached as Schedule B hereto, and applied to the difference between the
aggregate amount of the Revolving Term Loan Commitments and the outstanding
principal amount of the Revolving Term Loan Advances and the Revolving Term LC
Obligations. The monthly non-use fee shall be due and payable in arrears with
respect to the prior month on the first day of each month hereafter through the
Maturity Date. Each monthly non-use fee shall be earned as it accrues and, at
the option of the Agent, shall be paid by Advances pursuant to Section 2.1,
without prior demand by the Agent.”

5.        Amendment to Section 2.5(e) of the Loan Agreement.  Section 2.5(e) of
the Loan Agreement is hereby amended in its entirety to read as follows:

“(e)      Letter of Credit Fees.  Borrower agrees to pay to the Agent, for
distribution to the Lenders with Line of Credit Commitments or Revolving Term
Loan Commitments, as the case may be, (based on their respective Pro Rata
percentages of such Commitments), a fee, payable monthly, quarterly or annually,
as mutually agreed to by the Agent and the Borrower in respect of each Letter
and Revolving Term LC issued hereunder, computed at a rate per annum equal to
the then effective Applicable Margin on the aggregate daily average face amounts
of all Letters and the Revolving Term LC outstanding during such period.
Borrower shall also pay to the Agent for the account of the Issuer issuing any
Letter or the Revolving Term LC, a fronting fee and the normal and customary
processing fees charged by such Issuer in connection with the issuance of or
drawings under each such Letter or Revolving Term LC. Each letter of credit fee,
fronting fee and processing fee shall be fully earned as it accrues and, at the
option of the Agent, shall be paid by Advances pursuant to Section 2.1, without
prior demand by the Agent.”

6.        Amendment to Section 4.5 of the Loan Agreement.  Section 4.5 of the
Loan Agreement is hereby amended in its entirety to read as follows:

“4.5      Compliance with Construction Lending Protocol.  With respect to each
Term Loan Advance, Borrower shall have complied with all procedures and
conditions set forth in the Construction Lending Protocol for the Iowa Project
on and as of the date of any request for such Term Loan Advance. With respect to
each Revolving Term Loan Advance, Borrower shall have complied with all
procedures and conditions set forth in the Construction Lending Protocol for the
Michigan Project on and as of the date of any request for such Revolving Term
Loan Advance, except for those requirements described below, which shall be
satisfied not later than September 30, 2006. Prior to September 30, 2006, each
of the following requirements shall have been satisfied to the satisfaction of
the Agent: (a) if required by the Agent,

 

-6-



--------------------------------------------------------------------------------

an endorsement to the Agent’s title insurance policy for the Iowa Project
insuring the appurtenant utility easements described in the Agent’s mortgage on
the Iowa Project, subject only to such exceptions as are acceptable to the Agent
in its sole discretion; (b) an endorsement to the Agent’s title insurance policy
for the Michigan Project insuring the Borrower’s leasehold estate under that
certain Lease dated May 16, 2005 from the Adrian & Blissfield Rail Road Company,
as lessor, and Borrower, as lessee, as amended, subject only to such exceptions
as are acceptable to the Agent in its reasonable discretion; (c) an amendment to
the Lease referred to in requirement (b) above, duly executed by the Adrian &
Blissfield Rail Road Company in favor of Borrower, which permits the lien of the
Agent in the Lease referred to in requirement (b) above, clarifies the concept
of “cessation of operations” in a manner reasonably acceptable to the Agent, and
agrees to such other changes in the Lease as shall be reasonably requested by
the Agent; (d) a consent and non-disturbance agreement in favor of the Borrower,
duly executed by any mortgagee of the Adrian & Blissfield Rail Road Company in
form and content reasonably acceptable to the Agent; and (e) an executed consent
and acknowledgment of TIC and TIC Holdings, Inc. in form and content acceptable
to the Agent. Failure of the Borrower to satisfy the requirements set forth in
the preceding sentence by September 30, 2006 shall constitute a Matured Default
under this Agreement.”

7.        Amendment to Section 7.1(b)(iv) of the Loan Agreement.  Section
7.1(b)(iv) of the Loan Agreement is hereby deleted in its entirety.

8.        Amendment to Section 8.4 of the Loan Agreement.  Section 8.4 of the
Loan Agreement is hereby amended in its entirety to read as follows:

“8.4      Indebtedness.  Except for those obligations and that indebtedness
presently in existence and reflected in Borrower’s financial statements referred
to in Section 6.14 or referred to in Section 6.7, Borrower shall not incur,
create, assume, become or be liable in any manner with respect to, or permit to
exist, any obligations or indebtedness, direct or indirect fixed or contingent,
including obligations under capitalized leases, except: (a) the Liabilities;
(b) obligations secured by liens or security interests permitted under
Section 8.1 or contingent obligations permitted under Section 8.5; (c) unsecured
indebtedness of the Borrower for borrowed money in an aggregate principal amount
not to exceed $4,000,000 at any time which is subordinated, pursuant to a
subordination agreement reasonably satisfactory to the Agent in its sole
discretion, in right of payment to the payment in full in cash of all
Liabilities; (d) trade obligations, Producer Payables and normal accruals in the
ordinary course of Borrower’s business not yet due and payable, or with respect
to which Borrower is contesting in good faith the amount or validity thereof by
appropriate proceedings, and then only to the extent that Borrower has set aside
on Borrower’s books adequate reserves therefor, if appropriate under GAAP; and
(e) unsecured indebtedness of Borrower to the Michigan Department of
Transportation in the amount of $968,483 to provide funding for construction of
four railroad spur tracks and eight turnouts to serve the Michigan Project,
bearing such terms as the Agent shall approve.”

 

-7-



--------------------------------------------------------------------------------

 

9.        Consent to Formation of, and Investment in, New
Subsidiary.  Notwithstanding anything to the contrary in Section 8.3 or 8.10 of
the Loan Agreement, the Lenders hereby consent to formation of a new subsidiary
of Borrower called “Belmond Ethanol LLC” (the “Belmond Subsidiary”), to
construct and operate a new ethanol plant near Belmond, Iowa, provided that:

(a)        In no event shall any existing assets of Borrower be transferred to
or converted for the use or benefit of the Belmond Subsidiary;

(b)        All assets and funding required to capitalize the Belmond Subsidiary
will be contributed by, or raised by Borrower as new equity from, its
shareholders to be passed through Borrower to the Belmond Subsidiary, with no
such assets or equity funding to be derived from assets or operations of
Borrower;

(c)        Borrower shall not guaranty or assume or in any way have liability
for any obligations of the Belmond Subsidiary, including but not limited to any
obligations of the Belmond Subsidiary to construct and operate the contemplated
ethanol plant near Belmond, Iowa or to repay loans obtained in connection
therewith; and

(d)        Borrower shall remain in full compliance with all terms and
conditions of the Agreement, including without limitation all financial loan
covenants therein contained.

10.        Acknowledgement and Consent as to Certain Matters.  Notwithstanding
anything in the Loan Agreement to the contrary, the Lenders and the Agent
hereby:

(a)        consent to execution by the Borrower of the Second Amended and
Restated Limited Liability Company Agreement dated June 20, 2006;

(b)        acknowledge the purchase of assets of Coltivare, LLC by Global
Ethanol, Inc.;

(c)        consent to termination of the Amended and Restated Management and
Administrative Services Agreement between the Borrower and Coltivare, LLC, dated
February 21, 2006, and replacement of such agreement with the new Management
Agreement described in paragraph 1 of this Third Amendment;

(d)        consent to payment by the Borrower of dividends with respect to the
Borrower’s fiscal year ended June 30, 2006 in an amount not to exceed fifty
percent (50%) of the sum of (i) net income of the Borrower computed in
accordance with GAAP and (ii) any unrealized gains or losses from futures and
options activities by or on behalf of the Borrower, notwithstanding anything in
Section 8.9 of the Loan Agreement to the contrary; and

 

-8-



--------------------------------------------------------------------------------

 

11.        Representations and Warranties.  Borrower hereby represents and
warrants to the Agent and the Lenders as follows:

(a)        Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by Borrower and constitutes the legal,
valid and binding obligations of Borrower, enforceable in accordance with its
terms.

(b)        The execution, delivery and performance by Borrower of this Amendment
has been duly authorized by all necessary action and does not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Borrower, or the
organizational documents of Borrower, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Borrower is a party or by which it
or its properties may be bound or affected.

(c)        All of the representations and warranties contained in Article 6 of
the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

12.        References.  All references in the Loan Agreement to “this Agreement”
shall be deemed to refer to the Loan Agreement as amended hereby; and any and
all references in any other Financing Agreement to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

13.        No Other Waiver.  The execution of this Amendment and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default under the Loan Agreement or breach, default or event of default under
any other Financing Agreement or other document held by the Agent or any Lender,
whether or not known to the Agent or any Lender and whether or not existing on
the date of this Amendment.

14.        Release.  Borrower hereby absolutely and unconditionally releases and
forever discharges the Agent and each of the Lenders, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which Borrower
has had, now has or has made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

 

-9-



--------------------------------------------------------------------------------

 

15.        Costs and Expenses.  Borrower hereby reaffirms its agreement under
Section 10.4 of the Loan Agreement. Without limiting the generality of the
foregoing, Borrower specifically agrees to pay all fees and disbursements of
counsel to the Agent for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto.

16.        Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

[Signature Page to Follow]

 

-10-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MIDWEST GRAIN PROCESSORS, LLC

By

 

/s/ Patrick W. Samuelson

Its

 

Chief Financial Officer

COBANK, ACB, as Agent and as a Lender

By

 

/s/ Teresa L. Fountain

Its

 

Assistant Corporate Secretary

FARM CREDIT SERVICES OF AMERICA,

FLCA, as a Lender

By

 

/s/ Chad Gent

Its

 

Vice President

METROPOLITAN LIFE INSURANCE

COMPANY, as a Lender

By

 

/s/ Steven D. Craig

Its

 

Director

(Signature Page to Third Amendment to Amended and Restated Loan Agreement)



--------------------------------------------------------------------------------

Acknowledgement and Consent

The undersigned, having executed and delivered certain security documents to
secure the Liabilities described in the foregoing Third Amendment dated as of
September 22, 2006, hereby acknowledges receipt of a copy of the foregoing Third
Amendment and consents to the terms of such Third Amendment and the execution
thereof.

Dated: 9/25/2006

 

MIDWEST GRAIN PROCESSORS, LLC

By

 

/s/ Patrick W. Samuelson

Its

 

Chief Financial Officer

 

-12-